Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 01/08/2021.
Claims 1-20 are currently pending.
Claims 1-12, 16-17 and 20 are rejected.
 claims 13-15 and 18-19 are objected to.
Claims 1, 11 and 16 are independent claims.

- Claim Objection
6. 	Claim 1 is objected to because of the following informalities: “inference” in line 2 should be “interference”.  Appropriate correction is required.
7. 	Claim 11 is objected to because of the following informalities: “establishing” in line 5 should be “establish”; “a second AP” in line 6 should be “a second Access Point (AP)”; “inference” in line 7 should be “interference”.  Appropriate correction is required.
8. 	Claim 16 is objected to because of the following informalities: “inference” in line 3 should be “interference”.  Appropriate correction is required.

Specification
9. 	The disclosure is objected to because of the following informalities:
For paragraph 0019, “inference” in line 2 should be “interference”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
10. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claims 16-20 each recite a “computer-readable medium” which typically covers forms of non-transitory tangible media and transitory propagating signals per se, which may be interpreted under the broadest reasonable interpretation to include signals, particularly when the specification is silent. See MPEP 211.01. Under the broadest reasonable interpretation of a claim which covers a signal per se, such as a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments, the claim is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes non-transitory embodiments and signals per se.

Claim Rejections - 35 USC § 112
11. 	Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12. 	Claim 8 recites the limitation "the first MAP" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
13. 	Claim 10 recites the limitation "the RAP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
14. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

15. 	The claims 11 and 13-15 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is: processing unit in claims 11 and 13-15.

16. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
17. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18. 	Claim limitation “processing unit in claims 11 and 13-15” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claims 11 and 13-15are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 12 depends on claim 11, thus it is rejected for the same reason.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (For example, processor.); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
19. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


21. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22. 	Claims 1-11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Octavian Sarca et al. (US 2014/0044150 A1), hereinafter Sarca, in view of M.A. Sheik Farid et al. (US 2016/0007273 A1), hereinafter, Farid.
For claim 1, Sarca teaches a method comprising: 
detecting, at a first Access Point (AP), interference on a channel with a second AP (Sarca, Fig. 1 and paragraph 6 teach detecting interference in the current channel with communications between the master and a selected one of the slave nodes that use the current channel.); 
selecting, by the first AP, a new channel at the second AP (Sarca, Fig. 1 and paragraph 6 teach selecting a new channel of the channels different from the current channel only in response to detecting the interference.);
switching, by the first AP, from the current channel to the new channel with the second AP (Sarca, Fig. 1 and paragraph 6 teach switching from the current channel to the new channel such that communications between the master and the selected slave node use the new channel.).
	Farid further teaches a wireless mesh network including a plurality of APs, wherein each of the plurality of Aps may be includes a wireless backhaul radio 201 (also referred to a transmitter/receiver or “transceiver” 201) to support wireless backhaul links, a wireless access radio 203 to support access for wireless clients served by the AP, and an AP controller 205 to which the backhaul and access radios are coupled. (Farid, Figs. 1, 2 and paragraph 22 teaches an example AP 200 of mesh network 100 configured to perform operations according to techniques provided herein. AP 200 may be configured as a RAP or a MAP, such as RAP 104A or MAP 106A, respectively. AP 200 includes a wireless backhaul radio 201 (also referred to a transmitter/receiver or “transceiver” 201) to support wireless backhaul links, a wireless access radio 203 to support access for wireless clients served by the AP, and an AP controller 205 to which the backhaul and access radios are coupled. In an embodiment, radios 201 and 203 are integrated into a single radio. Backhaul radio 201 may operate according to IEEE 802.11a in the approximately 5 Gigahertz band, and access radio 203 may operative according to IEEE 802.11b/g in the approximately 2.4 GHz band. Each radio includes a respective set of one or more antennas. AP 200 may include a wired network interface 215 that enables the AP to connect to wired network 104 and thereby operate as a root AP. Alternatively, AP 200 may operate as a mesh AP. See also Figs. 5, 6A, 6B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sarca with Farid to have a method comprising: detecting, at a first Access Point (AP), inference on a channel with a second AP; checking, by the first AP, availability of a redundant radio at the second AP; establishing, by the first AP, a new radio link with the redundant radio at the second AP; rerouting, by the first AP, data traffic over the new radio link to the second AP; and after establishing the new radio link, severing the channel with the second AP in order to maintain the mesh tree with minimal disruption [Farid: paragraph 79], in the analogous art of wireless communication system.
For claim 2, Sarca and Farid further teach the method of claim 1, wherein the first AP is a Rooftop AP (RAP) (Farid, Figs. 1, 2 and paragraph 22 teaches an example AP 200 of mesh network 100 configured to perform operations according to techniques provided herein. AP 200 may be configured as a RAP or a MAP, such as RAP 104A or MAP 106A, respectively.).
For claim 3, Sarca and Farid further teach the method of claim 2, wherein the second AP is a first Mesh AP (MAP) (Farid, Figs. 1, 2 and paragraph 22 teaches an example AP 200 of mesh network 100 configured to perform operations according to techniques provided herein. AP 200 may be configured as a RAP or a MAP, such as RAP 104A or MAP 106A, respectively.).
For claim 4, Sarca and Farid further teach the method of claim 3, wherein, after establishing the new radio link, the RAP reroutes traffic from a queue associated with the channel to the new radio link (AP (Sarca, Fig. 1 and paragraph 6 teach providing in the wireless communication system a master in wireless communication with a plurality of slave nodes configured to use different preselected communication frequencies to permit frequency hopping; selecting a current channel from among a plurality of channels in the wireless communication system in which the master and at least some of the slave nodes send and receive wireless communications, each of the channels using different ones of the preselected communication frequencies. See also Farid, Figs. 1, 2 and paragraph 22.).
For claim 5, Sarca and Farid further teach the method of claim 3, wherein RAP also checks availability of the redundant radio at a second MAP (Sarca, Fig. 1 and paragraph 6 teach providing in the wireless communication system a master in wireless communication with a plurality of slave nodes configured to use different preselected communication frequencies to permit frequency hopping; selecting a current channel from among a plurality of channels in the wireless communication system in which the master and at least some of the slave nodes send and receive wireless communications, each of the channels using different ones of the preselected communication frequencies. See also Farid, Figs. 1, 2 and paragraph 22.).
For claim 6, Sarca and Farid further teach the method of claim 5, wherein the first MAP communicates to a third MAP (Farid, Figs. 1, 2 and paragraph 22 teaches an example AP 200 of mesh network 100 configured to perform operations according to techniques provided herein. AP 200 may be configured as a RAP or a MAP, such as RAP 104A or MAP 106A, respectively.).
For claim 7, Sarca and Farid further teach the method of claim 6, wherein the RAP instructs the first MAP to reroute traffic to the third MAP (Farid, Figs. 1 and paragraph 13 item 106B communicates to 108B and 110B; in other words, the item 106B is the first MAP and the item 110B is the third MAP.).
For claim 8, Sarca and Farid further teach the method of claim 1, further comprising: maintaining, by the first MAP, an original radio link with a third MAP; and rerouting, by the first MAP, data traffic to and from the new radio link to the original radio link with the third MAP ((Sarca, Fig. 1 and paragraph 6 teach providing in the wireless communication system a master in wireless communication with a plurality of slave nodes configured to use different preselected communication frequencies to permit frequency hopping; selecting a current channel from among a plurality of channels in the wireless communication system in which the master and at least some of the slave nodes send and receive wireless communications, each of the channels using different ones of the preselected communication frequencies. See also Farid, Figs. 1, 2 and paragraph 22.).
For claim 9, Sarca and Farid further teach the method of claim 1, wherein the channel and the new radio link are in different frequency bands (Sarca, Fig. 1 and paragraph 6 teach providing in the wireless communication system a master in wireless communication with a plurality of slave nodes configured to use different preselected communication frequencies to permit frequency hopping; selecting a current channel from among a plurality of channels in the wireless communication system in which the master and at least some of the slave nodes send and receive wireless communications, each of the channels using different ones of the preselected communication frequencies. See also Farid, Figs. 1, 2 and paragraph 22.).
For claim 10, Sarca and Farid further teach the method of claim 1, further comprising: sending, by the RAP, beacons to the first MAP to determine availability of the redundant radio (the MAP performs a passive scan of the regulatory domain channels in search of neighbor APs in the vicinity of the MAP that represent potential new parent APs for the MAP. In the passive scan, the MAP (radio) dwells on each channel to listen for beacon frames (“mesh beacons”) or broadcast probe messages sent from APs in the vicinity of the MAP. APs periodically transmit beacon frames on their respective backhaul channels, and the MAP attempts to detect these beacon frames in operation 608. In an example, the MAP dwells for a certain amount of time (e.g., 2 seconds) on each of 21 regulatory domain channels in operation 608. The MAP flags each channel on which beacon frames were received and identifies the AP associated with that channel as a neighbor AP that may become a new parent AP. Typically, the number of flagged channels is much less than the number of regulatory domain channels. Note that APs broadcast the BGNs to which they belong in their respective mesh beacons and in mesh handshaking messages (e.g., messages described below).).
For claim 11, Sarca teaches a Multicast Listener Discovery (MLD) device (Sarca, Fig. 1 master) comprising: 
a memory storage (Sarca, Fig. 1 and paragraph 18); and 
a processing unit (Sarca, Fig. 1 and paragraph 18) coupled to the memory storage, wherein the processing unit is operative to: 
 	detect interference on a channel with a second AP (Sarca, Fig. 1 and paragraph 6 teach detecting interference in the current channel with communications between the master and a selected one of the slave nodes that use the current channel.); 
select a new channel at the second AP (Sarca, Fig. 1 and paragraph 6 teach selecting a new channel of the channels different from the current channel only in response to detecting the interference.);
switch from the current channel to the new channel with the second AP (Sarca, Fig. 1 and paragraph 6 teach switching from the current channel to the new channel such that communications between the master and the selected slave node use the new channel.).
	Farid further teaches a wireless mesh network including a plurality of APs, wherein each of the plurality of Aps may be includes a wireless backhaul radio 201 (also referred to a transmitter/receiver or “transceiver” 201) to support wireless backhaul links, a wireless access radio 203 to support access for wireless clients served by the AP, and an AP controller 205 to which the backhaul and access radios are coupled. (Farid, Figs. 1, 2 and paragraph 22 teaches an example AP 200 of mesh network 100 configured to perform operations according to techniques provided herein. AP 200 may be configured as a RAP or a MAP, such as RAP 104A or MAP 106A, respectively. AP 200 includes a wireless backhaul radio 201 (also referred to a transmitter/receiver or “transceiver” 201) to support wireless backhaul links, a wireless access radio 203 to support access for wireless clients served by the AP, and an AP controller 205 to which the backhaul and access radios are coupled. In an embodiment, radios 201 and 203 are integrated into a single radio. Backhaul radio 201 may operate according to IEEE 802.11a in the approximately 5 Gigahertz band, and access radio 203 may operative according to IEEE 802.11b/g in the approximately 2.4 GHz band. Each radio includes a respective set of one or more antennas. AP 200 may include a wired network interface 215 that enables the AP to connect to wired network 104 and thereby operate as a root AP. Alternatively, AP 200 may operate as a mesh AP. See also Figs. 5, 6A, 6B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sarca with Farid to have a method to: establish a first channel of a first radio link and a second channel of a second radio link with a second AP; detect inference on the first channel of the first radio link with the second AP; check availability of a redundant radio at the second AP; establish a new radio link with the redundant radio at the second AP; reroute data traffic over the new radio link to the second AP; and after establishing the new radio link, sever the first channel with the second AP in order to maintain the mesh tree with minimal disruption [Farid: paragraph 79], in the analogous art of wireless communication system.
For claim 16, Sarca teaches a computer-readable medium (Sarca, Fig. 1 and paragraph 18) that stores a set of instructions which when executed perform a method executed by the set of instructions comprising:
detecting, at a first Access Point (AP), interference on a channel with a second AP (Sarca, Fig. 1 and paragraph 6 teach detecting interference in the current channel with communications between the master and a selected one of the slave nodes that use the current channel.); 
selecting, by the first AP, a new channel at the second AP (Sarca, Fig. 1 and paragraph 6 teach selecting a new channel of the channels different from the current channel only in response to detecting the interference.);
switching, by the first AP, from the current channel to the new channel with the second AP (Sarca, Fig. 1 and paragraph 6 teach switching from the current channel to the new channel such that communications between the master and the selected slave node use the new channel.).
	Farid further teaches a wireless mesh network including a plurality of APs, wherein each of the plurality of Aps may be includes a wireless backhaul radio 201 (also referred to a transmitter/receiver or “transceiver” 201) to support wireless backhaul links, a wireless access radio 203 to support access for wireless clients served by the AP, and an AP controller 205 to which the backhaul and access radios are coupled. (Farid, Figs. 1, 2 and paragraph 22 teaches an example AP 200 of mesh network 100 configured to perform operations according to techniques provided herein. AP 200 may be configured as a RAP or a MAP, such as RAP 104A or MAP 106A, respectively. AP 200 includes a wireless backhaul radio 201 (also referred to a transmitter/receiver or “transceiver” 201) to support wireless backhaul links, a wireless access radio 203 to support access for wireless clients served by the AP, and an AP controller 205 to which the backhaul and access radios are coupled. In an embodiment, radios 201 and 203 are integrated into a single radio. Backhaul radio 201 may operate according to IEEE 802.11a in the approximately 5 Gigahertz band, and access radio 203 may operative according to IEEE 802.11b/g in the approximately 2.4 GHz band. Each radio includes a respective set of one or more antennas. AP 200 may include a wired network interface 215 that enables the AP to connect to wired network 104 and thereby operate as a root AP. Alternatively, AP 200 may operate as a mesh AP. See also Figs. 5, 6A, 6B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sarca with Farid to have detecting, at a first Access Point (AP) in a network, inference on a channel with a second AP, wherein the first AP or the second AP communicates with a coalesced radio; splitting the coalesced radio into a first radio and a second radio; checking, by the first AP, availability a redundant radio at the second AP; establishing, by the first AP, a new radio link between the first radio and the redundant radio at the second AP; rerouting, by the first AP, data traffic over the new radio link to the second AP; after establishing the new radio link, severing the channel with the second AP; and re-coalescing the first radio and the second radio.  in order to maintain the mesh tree with minimal disruption [Farid: paragraph 79], in the analogous art of wireless communication system.
For claim 20, Sarca and Farid further teach the computer-readable medium of claim 16, wherein only the first AP has the coalesced radio (Farid, Figs. 1, 2 and paragraph 22 teaches an example AP 200 of mesh network 100 configured to perform operations according to techniques provided herein. AP 200 may be configured as a RAP or a MAP, such as RAP 104A or MAP 106A, respectively. AP 200 includes a wireless backhaul radio 201 (also referred to a transmitter/receiver or “transceiver” 201) to support wireless backhaul links, a wireless access radio 203 to support access for wireless clients served by the AP, and an AP controller 205 to which the backhaul and access radios are coupled. In an embodiment, radios 201 and 203 are integrated into a single radio.).

23. 	Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Octavian Sarca et al. (US 2014/0044150 A1), hereinafter Sarca, in view of M.A. Sheik Farid et al. (US 2016/0007273 A1), hereinafter, Farid and Sai Yiu Duncan Ho et al. (US 2021/0100050 A1), hereinafter Ho.
For claim 12, Sarca and Farid teach all the limitation of parent claim 11. Sarca and Farid do not explicitly teach a Media Access Control (MAC) Service Access Point (SAP).
	However, Ho explicitly teaches a Media Access Control (MAC) Service Access Point (SAP) (Ho, Fig. 10 and paragraph 65 teach the multi-link operation layer 370 may provide a MAC service access point (MAC-SAP) that maintains a common association context (including security settings) and a common acknowledgement scheme that is used by both the first WLAN interface 310 and the second WLAN interface 320.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sarca and Farid with a Media Access Control (MAC) Service Access Point (SAP) taught in Ho to have detaching a Media Access Control (MAC) Service Access Point (SAP) from the first channel in order to improve throughput and reliability [Ho: background].
For claim 17, Sarca and Farid teach all the limitation of parent claim 16. Sarca and Farid do not explicitly teach a Media Access Control (MAC) Service Access Point (SAP).
	However, Ho explicitly teaches a Media Access Control (MAC) Service Access Point (SAP) (Ho, Fig. 10 and paragraph 65 teach the multi-link operation layer 370 may provide a MAC service access point (MAC-SAP) that maintains a common association context (including security settings) and a common acknowledgement scheme that is used by both the first WLAN interface 310 and the second WLAN interface 320.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sarca and Farid with a Media Access Control (MAC) Service Access Point (SAP) taught in Ho to have detaching a Media Access Control (MAC) Service Access Point (SAP) from the coalesced radio in order to improve throughput and reliability [Ho: background].

Allowable Subject Matter
24. 	Claims 13-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 101) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
25. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412